Exhibit 99.2 MEDIWOUNDLTD. AND ITS SUBSIDIARIES INTERIM FINANCIAL STATEMENTS AS OF JUNE 30, 2015 IN U.S. DOLLARS IN THOUSANDS UNAUDITED INDEX Page Review Report 2 Condensed Interim Consolidated Balance Sheets 3 Condensed Interim Consolidated Statements of Comprehensive Income 4 Condensed Interim Consolidated Statements of Changes in Shareholders' Equity 5 – 7 Condensed Interim Consolidated Statements of Cash Flows 8 - 9 Notes to Condensed Consolidated Interim Financial Statements 10 - 12 MEDIWOUNDLTD. AND ITS SUBSIDIARIES CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands June 30, December 31, Unaudited Audited CURRENT ASSETS: Cash and cash equivalents Short-term bank deposits Trade receivables 14 64 Inventories Other receivables LONG-TERM ASSETS: Long term deposits and deferred costs Property, plant and equipment, net Intangible assets, net Other assets - CURRENT LIABILITIES: Trade payables Other payables LONG-TERM LIABILITIES: Liabilities in respect of Chief Scientist government grants net of current maturities Contingent consideration for the purchase of treasury shares net of current maturities Severance pay liability, net 7 3 7 SHAREHOLDERS' EQUITY: Ordinary shares of NIS 0.01 par value: Authorized: 32,244,508 shares as of June 30, 2014, December 31, 2014 and June 30, 2015; Issued and Outstanding: 21,297,844,21,550,300, and 21,765,800 shares respectively 60 59 59 Share premium Foreign currency translation adjustments ) ) ) Accumulated deficit ) ) ) The accompanying notes are an integral part of the interim consolidated financial statements. 3 MEDIWOUNDLTD. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME U.S. dollars in thousands (except share data) Six months ended June 30, Three months ended June 30, Year ended December 31, Unaudited Audited Revenues 89 39 Cost of revenues Gross loss ) Operating expenses: Research and development, net of participations Selling and marketing General and administrative Total operating expenses ) Operating loss ) Financial income 58 Financial expense ) Loss from continuing operations ) Income (loss) from discontinued operation ) - - 14 - Loss for the period ) Other comprehensive loss: Items to be reclassified to profit or loss in subsequent periods: Foreign currency translation adjustments 1 7 (* ) 17 14 Total other comprehensive income 1 7 (* ) 17 14 Total comprehensive loss ) Basic and diluted loss per share: Loss from continuing operations ) Loss from discontinued operation ) - - (* ) - Net loss per share ) Weighted average number of ordinary shares used in the computation of basic and diluted loss per share (*)Represents less than $0.01. The accompanying notes are an integral part of the interim consolidated financial statements. 4 MEDIWOUNDLTD. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY U.S. dollars in thousands (except share data) Share capital Share premium Foreign currency translation reserve Accumulated deficit Total equity Balance as of January1, 2015 59 ) ) Loss for the period - - - ) ) Other comprehensive income - - 1 - 1 Total comprehensive income (loss) - - 1 ) ) Exercise of options 1 19 - - 20 Share-based compensation - - - Balance as of June30, 2015 (unaudited) 60 ) ) Share capital Share premium Treasury shares Foreign currency translation reserve Accumulated deficit Total equity Balance as of January1, 2014 11 ) Loss for the period - ) ) Other comprehensive income - - - 7 - 7 Total comprehensive loss - - - 7 ) ) Exercise of options (* ) - - - Exercise of warrants 1 - - - Issuance of shares, net 17 - - - Effect of share split 32 ) - Treasury shares cancellation (2 ) ) - - - Share-based compensation - Balance as of June30, 2014 (unaudited) 59 - ) ) (*)Represents less than $1. The accompanying notes are an integral part of the interim consolidated financial statements. 5 MEDIWOUNDLTD. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY U.S. dollars in thousands Share capital Share premium Foreign currency translation reserve Accumulated deficit Total equity Balance as of April1, 2015 (unaudited) 59 ) ) Loss for the period - - - ) ) Other comprehensive income - - (*
